Case 2:18-cv-02471-JFW-AGR Document 81 Filed 02/24/20 Page 1 of 3 Page ID #:881



   1   Samuel F. Galici, Esq. (102496)
   2   LAW OFFICES OF SAMUEL FRANKLIN GALICI
       2945 Townsgate Road, Suite 200
   3   Westlake Village, CA 91361
   4   Phone:     (805) 654-1451
       Facsimile: (805) 654-1453
   5   Email:     sgalici@employeelawyers.net
   6
       Attorneys for Plaintiff VERONICA FLORES
   7

   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       VERONICA FLORES,                           Case No. 2:18-cv-2471-JFW-AGR

  12                       Petitioner,
  13                                              DECLARATION OF SAMUEL F.
                                                  GALICI REGARDING
  14 vs.                                          CONFERENCE OF COUNSEL
  15                                              ON DEFENDANT’S MOTION TO
                                                  DISMISS
  16

  17 DIGNITY HEALTH, et al.,

  18                       Respondents,
  19                                          `
  20

  21        I, Samuel F. Galici, declare:
  22        1.    On February 19, 2020, I engaged in a telephonic conference of
  23   counsel with Tyler J. Johnson, one of the attorneys for Respondent
  24   DIGNITY HEALTH, which lasted approximately 20 minutes.
  25        2.    In response to Respondent’s contention that the Ninth Circuit
  26   permits Petitioner to allege a hybrid claim and that the first cause of action
  27 to confirm the arbitration award under the California Arbitration Act, §

  28 1280 et seq., I directed counsel to section 1 of Petitioners statement of


                                              1
Case 2:18-cv-02471-JFW-AGR Document 81 Filed 02/24/20 Page 2 of 3 Page ID #:882



   1   disputed points of law in the Rule 26(f) Conference Report, Doc. 69, pp. 8-9,
   2   and stated that the Ninth Circuit permitted Petitioner to amend to add a
   3   claim for breach of the duty of fair representation against Respondent SEIU
   4 LOCAL 121RN in order to maintain its claim against Respondent DIGNITY

   5 HEALTH to confirm the arbitration award as a breach of contract under the

   6 collective bargaining agreement.

   7        3.    As to Mr. Johnson’s contention that the arbitration award is not
   8 final because the arbitrator retained jurisdiction “to resolve any disputes

   9 that may arise regarding the remedies order or remanded” I directed

  10   counsel to sections 2 through 10 of Rule 26(f) Conference Report, Doc. 69,
  11   pp. 10-15, and asserted that (a) an arbitration award is final when the
  12 decision determines all submitted questions necessary in order to determine

  13 the controversy; (b) there is no ambiguity in the arbitration award; (c) the

  14 mere failure to compute the remedies does not make the award not final or

  15 justify remand to the arbitrator; (d) the standard for review of an

  16 arbitrator’s remedy is limited to whether the award exceeded the

  17 arbitrator’s powers under the CBA; (e) the arbitrator retrains jurisdiction to

  18 correct the award for only a 30-day period, and that an arbitration award

  19 may only be corrected where miscalculation of figures or description of a

  20 person or property is evident, the arbitrator exceeded her powers, or the

  21 award is imperfect in form which does not affect the merits of the

  22 controversy; (f) remand to the arbitrator can only be made if the award is

  23 ambiguous, (g) the award may be remanded only if it is vacated and it may

  24 only be vacated based on fraud, corruption or other undue means or

  25 improprieties of the arbitrator and where the award cannot be corrected

  26 without affecting the merits of the decision, (h) an award may not be

  27 vacated or remanded due to unforeseen contingencies, and (i) the sole issue

  28 on enforceability of the arbitration award is whether it was duly made.


                                             2
Case 2:18-cv-02471-JFW-AGR Document 81 Filed 02/24/20 Page 3 of 3 Page ID #:883



   1         Mr. Johnson and I could not reach an agreement resolving any of the
   2 issues.

   3         I declare under penalty of perjury under the laws of the United States
   4   that the foregoing is true and correct.
   5         Executed on February 24, 2020 at Westlake Village, California.
   6

   7                                     /s/                                  x
   8                                SAMUEL F. GALICI

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                 3
